Citation Nr: 1233978	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  10-09 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from February 1981 to February 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In April 2012, a hearing was held before the undersigned.  The issues were fully explained and the evidence discussed, including the possible submission of additional evidence.  The transcript of the hearing is in the claims folder.  

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  At the hearing, the Veteran submitted a written request, dated in April 2012, to withdraw his appeal for stable angina.  Consequently, that issue is no longer on appeal before the Board.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002).  

In February 2010, the RO denied service connection for tinnitus.  A timely notice of disagreement is not of record.  During his April 2012 Board hearing, the Veteran testified extensively about tinnitus.  He said he started hearing noises about two years before he completed his active service.  The noises were variously described as mumbled voices, telephone ringing, or music playing.  The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  






FINDINGS OF FACT

1.  The Veteran does not have a bilateral hearing loss disability within the meaning of the laws and regulations governing the payment of monetary awards.  

2.  At no time during the claim, has the Veteran had a bilateral hearing loss disability within the meaning of the laws and regulations governing the payment of monetary awards.  


CONCLUSION OF LAW

The criteria for service connection for a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 101(16), 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA) and subsequent legislation, VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

In a letter dated in April 2009, the RO provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The initial notice letter was provided before the adjudication of his claim in October 2009.  The April 2009 letter also provided notice regarding potential ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has complied with the notice requirements of VCAA and has no outstanding duty to inform the appellant that any additional information or evidence is needed.  Therefore, the Board may decide the appeal without a remand for further notification.  

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service medical records have been obtained.  His available post-service treatment records have also been obtained.  The Veteran has had a VA examination and a medical opinion has been obtained.  He has also been afforded a hearing.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection

In order to establish service connection, three elements must be established.  There must be evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2011); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

What constitutes a hearing loss disability is defined by regulation.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  

Discussion

The service treatment records show that when the Veteran was examined for service, in January 1981, audiologic evaluation revealed pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
10
5
5
5
0
20
LEFT
10
10
5
10
15
10

Due to his occupation, the Veteran's hearing was tested frequently throughout service.  The audiometric findings did not show a hearing loss as defined above.  

The Veteran had a flight deck physical examination in August 1999.  The audiology portion of the examination showed pure tone thresholds, in decibels, were:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
15
15
05
15
15
25
LEFT
15
15
10
15
15
20

In his substantive appeal, the Veteran wrote that no hearing test was done when he retired from service.  There is really no reason why he should remember an uneventful examination taking a few minutes over eight years earlier.  The records made at the time of the examination show that the Veteran's hearing was in fact examined.  These records made by trained medical personnel in the course of their regular duties are entitled to the presumption of regularity.  Thus, the Board finds that the actual records of examination outweigh the Veteran's protestations that he was not examined.  

The report of the November 2000 examination for retirement from service shows that on audiologic evaluation pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
10
05
05
10
10
15
LEFT
15
15
05
10
05
20

In January 2006, the Veteran, as a retiree, was seen at service department facilities for upper respiratory infection symptoms.  The external auditory canals showed no abnormalities.  Bulging cerumen obstructed the view of the tympanic membranes.  

In August 2007, the Veteran complained of right ear fullness after swimming.  There was cerumen impaction in the right ear.  The clinician unsuccessfully tried to clean out the ear with alcohol.  The left tympanic membrane appeared normal.  The assessment was cerumen impaction.  

The post service medical records do not identify a hearing loss.  

The report of the April 2010 VA audiology examination shows the Veteran's claims folder was reviewed.  He stated that he must often ask others to repeat what they said.  On audiologic evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
Average
RIGHT
5
10
15
10
15
12.5
LEFT
5
10
5
10
15
10

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 96 percent in the left ear.  Normal tympanograms were consistent with normal middle ear function, bilaterally.  The examiner expressed the opinion that the Veteran did not have a hearing loss or tinnitus that was due to acoustic trauma during service.  The examiner explained that the reports of the entrance examination in 1981 and the separation audiogram from 2000 show hearing within normal limits with no degradation of pure tone thresholds during his time in service.  His current audiogram also showed hearing within normal limits.  The Veteran's entrance, separation, and current audiograms showed no pure tone thresholds greater than 25 decibels hearing loss between 250 and 8000 Hertz.  Furthermore, the pure tone threshold at 6000 Hertz, a frequency often considered to be a "red flag" for noise induced hearing damage was normal for each ear on the audiograms.  

At his April 2012 Board hearing, the Veteran gave sworn testimony of hearing sounds such as mumbled voices, telephone ringing, or playing music.  He reported that he had to turn up the volume on the television.  

Conclusion

The Veteran reports that he spent his entire career, from 1981 to 2001, in Engineering and was constantly around loud noises.  He claims that he has a loss of hearing from that acoustic trauma.  It is not enough to show injury during service, there must currently be a residual disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  There must be a current disability.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  The Board has no doubt the Veteran was exposed to noise during his career.  However, mere noise exposure is not enough.  There must be a residual disability.  Moreover, for hearing loss, there must be a disability within the definition found in the regulation.  

The Board has considered the Veteran's reports that he has a hearing loss and must ask others to repeat themselves or must turn up the volume on his television.  However, by regulation, a hearing loss is defined by audiometric findings.  Consequently, the findings of trained medical professionals using established equipment and procedures provide the most probative evidence as to whether the Veteran has a hearing loss within the regulatory definition.  In this case, the audiometric findings consistently show that the Veteran does not have a hearing loss disability as defined by regulation.  Moreover, a trained audiologist has reviewed the Veteran's claims folder and performed current testing and concluded that the Veteran does not have a hearing loss within the definition.  The medical evidence here provides a preponderance of evidence.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

Also, the medical evidence provides a preponderance of evidence showing that at no time during the claim, has the Veteran had a hearing loss within the meaning of the regulation.  Cf. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  


ORDER

Service connection for a bilateral hearing loss disability is denied.  





____________________________________________
Thomas H.O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


